DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In claim 1, line 4 it is unclear what “its” is referring to.
In claim 1, line 12 it is unclear what “it” is referring to.
In claim 1, line 16 it is unclear what “its” is referring to.
In claim 1, lines 18, 19, and 21 it is unclear if the “clamping means” is the same as the “reversible clamping means above”. 
In claim 1, line 20 it is unclear what “they” is referring to.
In claim 2, line 3 it is unclear what “it” is referring to.
In claim 3, line 2 it is unclear what “it” is referring to.
In claim 3, line 3 it is unclear what “its” is referring to.
In claim 3, line 4 it is unclear what “it” is referring to.
In claim 4, line 2 it is unclear what “it” is referring to.
In claim 4, line 3 it is unclear what “it” is referring to.
In claim 5, line 3 it is unclear what “its” is referring to.
In claim 8, line 3 it is unclear what “them” is referring to.
In claim 9, line 3 it is unclear what “they” is referring to.
The term “suitable” in claims 9 and 11-12 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of what is suitable are unclear.
In claim 14, line 6 it is unclear what “its” is referring to.
In claim 14, line 8 it is unclear what “their” is referring to.
Regarding claim 14, the phrase "possibly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim limitation “reversible clamping means”, “reversible junction means”, “overturning means”, and “lateral grip means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim limitation “clamping means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure described in the specification does not perform the entire function in the claim. 
Claim limitation “movement means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure described in the specification does not perform the entire function in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-8 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Whiteside (US 5,142,764).
With respect to claim 1, Whiteside teaches a holder tooling (see Fig. 6) capable for holding parts (40, 42, and 44) in order to enable them to be friction welded together to construct a generally plane hollow structure (i.e. spar 84; see Fig. 6), said hollow structure being made up of a set of preformed parts brought successively into abutment against at least one internal stiffener (50) section that is provided at the ends of its section with flanges for receiving in overlap edges of the preformed parts (40, 42, 44), the tooling including at least one anvil (80 and 78; see Fig. 5) suitable for receiving the adjacent edges (see Fig. 4; Col. 3, lines 15-23) of the parts (42 and 40) capable for welding together pressed thereagainst, and reversible clamping means (36) suitable for causing said edges to be subjected to an opposing thrust between the anvil (80) and shape-holder members of the hollow structure, wherein the tooling comprises: a framework (see Fig. 3 for station 70 and see Fig. 5 for numeric references 75 and 10) for receiving the parts (40, 42, 46) for welding together in their positions for forming the hollow structure (i.e. spar 84; Col. 3, line 36), the framework being subdivided into two frames (75 and 10) provided with reversible junction means (see Fig. 3; fastening elements thereof) for joining them together in an assembled position (see Fig. 4) on either side of the hollow structure that is to be obtained, on either side of the general plane in which it extends; said shape-holder members (i.e. post 72) for holding the preformed parts installed inside the framework (70), which said members are carried by the framework (70, 75 and 10); the at least one anvil (80) suitable for being placed inside the set of preformed parts installed inside the framework (70; specific on 75), being placed laterally relative to the section, between its flanges (40, 42, 44; see Fig. 5); and said clamping means (36) suitable for being placed inside the set of preformed parts installed inside the framework (70), which the clamping means are movable into a clamping position in which they cause opposing thrust to be applied between the anvil (80) and the inside face of at least one preformed part (42; see Fig. 5) associated with the clamping means (36).
With respect to claim 2, Whiteside teaches wherein the shape-holder members (72 and 74; Col. 3, lines 8-11) comprise at least one lateral grip member (72, 74) for gripping an outer preformed part (40, 42, 44) of the hollow structure (48) with which it is associated.
With respect to claim 3, Whiteside teaches wherein the lateral grip member (72 and 74) is mounted on the framework (70) via movement means (i.e. threaded means thereof) enabling it to move between a disengaged position in which its grip on the preformed parts (40, 42, 44) associated therewith is capable of being interrupted, and a clamping position in which it is suitable for exerting grip on the outer side of said preformed part (see Figs. 3 and 4).
With respect to claim 4, Whiteside teaches wherein the lateral grip member (72 and 74) includes a jaw (see Figs. 4-4a) of shape that is complementary to the portion of the preformed part (40, 42, 44) with which it is associated and against which it is suitable for coming into engagement.
With respect to claim 5, Whiteside teaches wherein the lateral grip member (72, 74) is subdivided into a plurality of individual lateral grip members that are distributed along the framework (70, see Figs. 3 and 4) along its side extending in the extension direction of the hollow structure (48) that is to be obtained.
With respect to claim 6, Whiteside teaches wherein the individual lateral grip members (72, 74) are individually mounted to move on the framework (70, see Figs. 3 and 4).
With respect to claim 7, Whiteside teaches wherein the shape-holder members (72 and 74; Col. 3, lines 8-11) comprise backing thrust members that are individually mounted on one of the other of the frames via position-adjustment means (Figs. 3-5).
With respect to claim 8, Whiteside teaches wherein the backing thrust members are distributed at least along a pair of length members forming part of each of the frames, the length members of the pair leaving between them a path for passing a welding tool towards the preformed parts placed in overlap on the flanges of the section (Figs. 3-5).
With respect to claim 12, Whiteside teaches wherein the framework (70, 75 and 10) includes handle members (30) suitable for engaging overturning means forming parts of a stand of a friction-welding machine.
With respect to claim 13, Whiteside teaches wherein the anvils (80 and 78) are at least two in number, being associated with a single section (76, see Fig. 4) and being suitable for being placed laterally on either side thereof.

Allowable Subject Matter
Claims 9-11 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735